Opinion issued July 24, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00364-CV
                           ———————————
                    LAKEITH AMIR-SHARIF, Appellant
                                        V.
              ANGELA D. ALLEN, FRANKIE L. REESCANO,
                  AND RICK C. THALER, Appellees



                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 67247I



                         MEMORANDUM OPINION

      Appellant, Lakeith Amir-Sharif, has filed a motion to voluntarily dismiss the

appeal. No other party has filed a notice of appeal, and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c). Further, although appellant failed to include a
certificate of conference in his motion, more than ten days have passed and no

party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                         2